Case 1:19-cr-00144-AKH Document 137-1 Filed 11/11/20 Page 1 of 3




               Exhibit A
       Case 1:19-cr-00144-AKH Document 137-1 Filed 11/11/20 Page 2 of 3




            Date and Volume of Government Pre-Plea Productions1

                                                      VOLUME IN GI-
                         DATE          VOLUME2
                                                         GABYTES
                    6/17/2019            3.4 GB            3.40 GB
                    6/24/2019            1.6 TB*        1600.00 GB
                    6/28/2019           2.14 TB*        2140.00 GB
                    7/3/2019            4.44 GB            4.44 GB
                    8/15/2019           110 GB*          110.00 GB
                    9/18/2019           39.4 GB*          39.40 GB
                    Total:              3.897 TB        3897.24 GB


           Date and Volume of Government Post-Plea Productions

                                                       VOLUME IN GI-
                        DATE           VOLUME
                                                          GABYTES
                    6/19/2020           93 KB             .000 GB
                    7/2/2020           2.83 GB           2.830 GB
                    7/14/2020         126.8 MB            .127 GB
                    7/16/2020          308 KB             .000 GB
                    7/22/2020         42.27 MB            .042 GB
                    7/24/2020         13.38 MB            .013 GB
                    8/11/2020         13.32 MB            .013 GB
                    8/30/2020         82.80 MB            .828 GB
                    9/8/2020           1.05 MB            .001 GB
                    9/9/2020          457.50 GB        457.500 GB


1 “Date” in both tables specifies the date Mr. Mones received the government’s production.
The exception is the last post-plea government production. As set forth in Mr. Mones motion,
October 25, 2020 is the date the government delivered a hard drive to Mr. Mones’ counsel,
but in that instance, Mr. Mones does not consider the production received, because the
government produced “images” of computers and drives without taking the step of extracting
from those images reviewable data (a process that takes weeks). In all other post-plea
productions, production contents were reviewable upon receipt.
2 Volumes marked with an asterisk are the volume of “compressed” data; absent compression
the figure would be higher. Volume includes (1) documents, (2) photographs, (3) recordings,
and (4) forensic images of electronic devices, including user-generated files and non-user
generated data, like operating systems, program files, and unused space.
Case 1:19-cr-00144-AKH Document 137-1 Filed 11/11/20 Page 3 of 3




          9/21/2020       1.82 MB           .002 GB
          10/6/2020       45.92 MB          .046 GB
          10/9/2020        1.37 GB        1.370 GB
          10/16/2020       137 MB           .137 GB
          10/23/2020       1.56 GB        1.560 GB
          10/25/2020       5.8 TB*         5773 GB
          Total:           6.23 TB       6237.33 GB




                               2
